         Case 1:18-cv-11926-PBS Document 40 Filed 12/17/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


   SECURITIES AND EXCHANGE COMMISSION,

                             Plaintiff,
               v.

   GREGORY LEMELSON and LEMELSON CAPITAL
   MANAGEMENT, LLC,                                            Civil Action No. 1:18-cv-11926-PBS

                              Defendants,

               and

   THE AMVONA FUND, LP,

                              Relief Defendant.


                       PLAINTIFF’S MOTION FOR
          PROTECTIVE ORDER TO PREVENT RULE 30(b)(6) DEPOSITION

       Pursuant to Fed. R. Civ. P. 26(c), plaintiff Securities and Exchange Commission moves

for a protective order to prevent Defendants from taking a Rule 30(b)(6) deposition of the

Commission. In support of this motion, the Commission submits the accompanying

memorandum.


Dated: December 17, 2019                     Respectfully submitted,

                                             /s/ Marc J. Jones
                                             Marc J. Jones (BBO #645910)
                                             Alfred A. Day (BBO #654436)
                                             Securities and Exchange Commission
                                             Boston Regional Office
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
                                             617-573-8947 (Jones)
                                             617-573-4537 (Day)
                                             JonesMarc@sec.gov
                                             DayA@sec.gov
         Case 1:18-cv-11926-PBS Document 40 Filed 12/17/19 Page 2 of 2



                                             Attorneys for Plaintiff

                                             Virginia M. Rosado Desilets
                                             Sonia G. Torrico
                                             Securities and Exchange Commission
                                             100 F Street, N.E.
                                             Washington, DC 20549


                                CERTIFICATE OF SERVICE

        I certify that on December 17, 2019, a copy of the foregoing was electronically filed
through the ECF system and will be sent electronically to all persons identified in the Notice of
Electronic Filing and that paper copies will be sent to those indicated as non-registered
participants.


Dated: December 17, 2019                             /s/ Marc J. Jones




                                                 2
